Case 1:19-cr-00024-DKW Document 27 Filed 07/03/19 Page 1 of 3                PageID #: 113

                                       MINUTES



 CASE NUMBER:             CR 19-00024 DKW
 CASE NAME:               USA v. (1) Kyongchol Kim
 ATTYS FOR PLA:           Sara D. Ayabe
 ATTYS FOR DEFT:          (1) Jin Tae Kim
 INTERPRETER:             Esther Cho


       JUDGE:      Derrick K. Watson             REPORTER:         Glorial Bediamol

       DATE:       7/3/2019                      TIME:             10:35 am - 11:17 am


COURT ACTION: EP: Sentencing to the single-count Indictment. Defendant (1)
Kyongchol Kim present, in custody.

Probation Officer Darsie J.T. Ing-Dodson present. FBI special agent Danielle DeSanctis
present.

Defendant (1) Kyongchol Kim plead guilty to the single-count Indictment on May 20, 2019
with a Plea Agreement. Court accepts the plea agreement.

Parties have reviewed the revised Presentence Report and it is placed in the record. Court
adopts the factual findings of the revised Presentence Report.

There are no objections to the sentencing guidelines. Court findings made as to the
applicable sentencing guidelines. Court notes the aggravating and mitigating factors related
to Defendant (1) Kyongchol Kim’s Sentencing.

Allocution by Defendant (1) Kyongchol Kim.

Recommendations by Counsel as to proposed sentence heard. Court’s proposed sentence
stated. No legal objections to the proposed sentence. Court imposes sentence.

SENTENCE:

Imprisonment: 6 Months.

Supervised Release: 3 Years.
Case 1:19-cr-00024-DKW Document 27 Filed 07/03/19 Page 2 of 3                PageID #: 114
Probation: None.

Fine: None.

Restitution: $172,337.04

Special Assessment: $100.00.

Conditions of Supervised Release:

You must abide by the mandatory and standard conditions of supervision, including the
following conditions:

      Since you do not have a recent history of substance abuse and the offense is not
      drug-related, it is recommended that the Court waive the mandatory drug test
      condition: You must submit to one drug test within 15 days of commencement of
      supervision and at least two drug tests thereafter, but no more than eight valid drug
      tests per month during the terms of supervision. (mandatory condition)

      You must cooperate in the collection of DNA as directed by the probation officer
      (mandatory condition).

      You must report to the probation office in the federal judicial district where you are
      authorized to reside within 72 hours of the time the defendant is released, unless the
      probation officer instructs the defendant to report to a different probation office or
      within a different time frame. (standard condition)

You must abide by the following special conditions:

1.    Restitution of $172,337.04 is due to Hawaiian Airlines, c/o TA, 3375 Koapaka
      Street, G-350, Honolulu, HI 96819. Any unpaid balance is to be paid during the
      period of supervision in monthly installments of 10% of your gross monthly
      income, commencing 30 days after the start of supervision. The court may order
      that this requirement be changed from time to time as your circumstances warrant,
      but no court order shall be required for your voluntary agreement to pay more than
      the court-ordered amount. Interest is waived while you are serving any term of
      imprisonment and shall begin accruing on any remaining balance commencing 30
      days after the start of supervision. Payments must be made by payroll deduction,
      when applicable. You must notify the probation officer of any change in your
      financial circumstances that affect your ability to pay. Your financial circumstances
      must be reviewed by the probation officer on at least an annual basis.

2.    You must provide the probation officer access to any requested financial
      information and authorize the release of any financial information. The probation
      office may share financial information with the U.S. Attorney’s Office.
Case 1:19-cr-00024-DKW Document 27 Filed 07/03/19 Page 3 of 3                  PageID #: 115
3.     You must apply all monies received from income tax refunds, lottery winnings,
       inheritance, judgments and any anticipated or unexpected financial gains to the
       outstanding court-ordered financial obligation, at the discretion and direction of the
       court.

4.     You must not incur new credit charges, or open additional lines of credit, or apply
       for any loans without the prior approval of the probation officer. You must not
       borrow money or take personal loans from any individual without the prior approval
       of the probation officer.

5.     You must cooperate with U.S. Immigration and Customs Enforcement (ICE) and
       follow all their instructions and reporting requirements until any deportation
       proceedings are completed. If you are ordered deported from the United States, you
       must remain outside the United States, unless legally authorized to re-enter. If you
       re-enter the United States, you must report to the nearest probation office within 72
       hours after you return.

6.     You must submit your person, property, house, residence, vehicle, papers, or office,
       to a search conducted by a United States Probation Officer. Failure to submit to a
       search may be grounds for revocation of release. You must warn any other
       occupants that the premises may be subject to searches pursuant to this condition.
       The probation officer may conduct a search pursuant to this condition only when
       reasonable suspicion exists that you have violated a condition of supervision and that
       the areas to be searched contain evidence of this violation. Any search must be
       conducted at a reasonable time and in a reasonable manner.

Defendant (1) Kyongchol Kim advised of his right to Appeal within 14 days of entry of
Judgment.

Judicial Recommendation: Defendant to be placed at FDC Honolulu.

The Court orders United States’ attorney to submit a report, not to exceed 5 pages, from
the CBP office and the lead district director or the attorney in charge of the local office
with an explanation as to why Defendant was allowed to purchase alcohol at Duty Free
while being escorted to leave this jurisdiction under the auspices of federal law
enforcement. The written report is due by July 10, 2019.

Mittimus Forthwith.

Defendant (1) Kyongchol Kim remanded to the custody of the USMS.

Submitted by: Tammy Kimura, Courtroom Manager

cc: Financial
